Title: To Benjamin Franklin from Chaumont, 10 May 1779
From: Chaumont
To: Franklin, Benjamin


L’orient ce 10 may 1779.
Vostre Excellence, Monsieur Le Docteur, peut envoyer quand il luy plaira Sa Benediction au Cape Jones, Je crois qu’il sera en rade le quinze pour partir au plus tard Le vingt, ce que je vous prie de dire a ceux qui s’interessent a son sort. J’attends L’alliance &ca tous Les Jours. Le Cape. Landais m’a ecrit qu’il attendoit unne Barque de Nantes Retenue en riviere par les vents Contraires. Il m’a demandé que Je luy tins prest icy plusieurs objets qu’il trouvera en arrivant. Recevez L’asseurance de mon tendre et Respectueux attachement
Leray DE Chaumont
 
Addressed: A S. Ex Monsieur / Monsieur Le Docteur franklin / Ministre plenipotentiaire des etats / unis d’amerique a la Cour de / france / (A Paris)
Notation: Chaumont May 10. 1779
